Exhibit 10.01


 
PayPal Holdings, Inc.
 
2211 North First Street
 
San Jose, California 95131
 
Company Tax ID: 47-2989869

Performance Based Restricted Stock Unit Award Grant Notice (“Grant Notice”)
and Performance Based Restricted Stock Unit Award Agreement

--------------------------------------------------------------------------------



%%FIRST_NAME%-% %%LAST_NAME%-%        Target Number: %%TARGET-NUMBER%-%
%%ADDRESS_LINE_1%-%                Plan:          2015
%%ADDRESS_LINE_2%-%                Type:          PBRSU
%%ADDRESS_LINE_3%-%
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%
%%COUNTRY%-%

--------------------------------------------------------------------------------

Effective as of %%GRANT_DATE%-% (the “Grant Date”), PayPal Holdings, Inc., a
Delaware corporation (the “Company”), pursuant to its 2015 Equity Incentive
Award Plan, as amended from time to time (the “Plan”), hereby grants to the
individual named above (“Participant”) an award of Performance Based Restricted
Stock Units (“PBRSUs”) with respect to %%TARGET-NUMBER%-% shares of Stock, at
the Target level of performance specified in Appendix A hereto (the “Target
Shares”). This Performance Based Restricted Stock Unit Award (the “Award”) is
subject to all of the terms and conditions set forth in this Grant Notice, the
Performance Based Restricted Stock Unit Award Agreement attached hereto as
Exhibit A (the “Agreement”) (including without limitation the performance-based
vesting conditions set forth in Appendix A of this Grant Notice), the special
provisions for Participant’s country, if any, attached hereto as Exhibit B and
the Plan, all of which are incorporated herein by reference. The number of
shares of Stock (“Shares”) Participant will actually receive pursuant to the
Award, if any, may increase or decrease from the Target Shares based on the
Company’s actual performance, as set forth in Appendix A hereto. Any capitalized
terms used in this Grant Notice without definition shall have the meanings
ascribed to such terms in the Plan.


Subject to Participant’s continuous employment with the Company or a Subsidiary
through the vesting date (except as set forth in Section 8(j)(ii) of the
Agreement) and further subject to Section 16 of the Agreement, Participant will
vest in a number of PBRSUs on %%VESTING-DATE%-% (the “Vesting Date”), if any,
determined based on the extent to which the performance goals set forth in
Appendix A of this Grant Notice (the “Performance Goals”) are achieved during
the performance period beginning and ending on the dates set forth in Appendix A
of this Grant Notice (the “Performance Period”). Any portion of the Shares
subject to the Award that do not vest based on the terms and conditions of this
Grant Notice and the Agreement (including without limitation the
performance-based vesting conditions set forth in Appendix A of this Grant
Notice) shall be forfeited by Participant and cancelled by the Company.
Attainment of the Performance Goals shall be determined and certified by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”) in writing prior to the settlement of the Award.


Except as set forth in Section 8(j)(ii) of the Agreement, all vesting is subject
to Participant’s continued service with the Company or a Subsidiary through the
vesting date.
By Participant’s signature and the Company’s signature below, Participant agrees
to be bound by the terms and conditions of the Plan and this Grant Notice which
includes Exhibit A (the Agreement) and Exhibit B (the special provisions for
Participant’s country, if any). Participant has reviewed and fully understands
all provisions of the Plan and this Grant Notice in their entirety, including
Exhibits A and B, and has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Company
upon any questions arising under the Plan and this Grant Notice, including
Exhibits A and B.
 
 
%%GRANT DATE%%
PayPal Holdings, Inc.
 
Date
 
 
 
%%FIRST_NAME%%LAST_NAME%%
 
 
the Participant
 
Date







--------------------------------------------------------------------------------


Exhibit 10.01


EXHIBIT A
TO PERFORMANCE BASED RESTRICTED STOCK UNIT AWARD GRANT NOTICE


PAYPAL HOLDINGS, INC. PERFORMANCE BASED RESTRICTED STOCK UNIT AWARD AGREEMENT


Pursuant to the Performance Based Restricted Stock Unit Award Grant Notice (the
“Grant Notice”) to which this Performance Based Restricted Stock Unit Award
Agreement (the “Agreement”) is attached, PayPal Holdings, Inc., a Delaware
corporation (the “Company”) has granted to Participant an award of Performance
Based Restricted Stock Units (“PBRSUs”) with respect to the number of Shares
under the Company’s 2015 Equity Incentive Award Plan, as it may be amended
and/or restated from time to time (the “Plan”), as set forth in the Grant
Notice.
GENERAL
Definitions. Any capitalized terms used in this Agreement without definition
shall have the meanings ascribed to such terms in the Plan or the Grant Notice,
as applicable.
Incorporation of Terms of Plan. The Award is subject to the terms and conditions
of the Plan which are incorporated herein by reference. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control.
AGREEMENT
1.Grant of the PBRSUs. As set forth in the Grant Notice, as of Grant Date (as
defined in the Grant Notice), the Company hereby grants to Participant the
number of PBRSUs based on the shares of Stock set forth in the Grant Notice,
subject to all the terms and conditions in the Grant Notice (including Appendix
A, this Exhibit A and Exhibit B) and the Plan. The number of PBRSUs specified in
the Notice reflects the target number of shares of Stock (the “Target Shares”)
that may be earned by Participant. The number of shares of Stock (“Shares”)
Participant will actually receive pursuant to the Award, if any, may increase or
decrease from the Target Shares based on the Company’s actual performance. No
Shares shall be issued to Participant until the time set forth in Section 2.
Prior to actual issuance of any Shares, such PBRSUs will represent an unsecured
obligation of the Company, payable only from the general assets of the Company.


2.Issuance of Stock. Shares shall be issued to Participant on or as soon as
administratively practicable following the vesting date as set forth in the
Grant Notice (the “Vesting Date”) (and in no event later than March 15 following
the calendar year of the Vesting Date), subject to Section 3 hereof; provided,
that Participant has not experienced a Termination of Service on or prior to
such Vesting Date, except as set forth in Section 8(j)(ii) herein. After such
Vesting Date, the Company shall promptly cause to be issued (either in
book-entry form or otherwise) to Participant or Participant’s beneficiaries, as
the case may be, Shares with respect to PBRSUs that become vested on such
Vesting Date. Any portion of the Shares subject to the Award that do not vest
based on the achievement of the Performance Goals and terms and conditions of
the Grant Notice and this Agreement (including without limitation Appendix A)
shall be forfeited by Participant and cancelled by the Company. No fractional
Shares shall be issued under this Agreement. Except as set forth in Section
8(j)(ii) herein, the vesting of the PBRSUs shall cease immediately upon a
Termination of Service, as further described in Section 8(j) below, and the
unvested PBRSUs awarded by this Agreement and the Grant Notice shall be
forfeited upon such Termination of Service.


3.Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company and/or Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant as
a result of participation in the Plan (“Tax-Related Items”), is and remains
Participant’s responsibility and may exceed the amount (if any) withheld by the
Company or the Employer. Participant further acknowledges that the Company
and/or the Employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award,
including, but not limited


A-1

--------------------------------------------------------------------------------


Exhibit 10.01


to, the grant, vesting, settlement, release or cancellation of the PBRSUs, the
issuance of Shares upon settlement of the PBRSUs, the subsequent sale of Shares
acquired pursuant to such issuance and the receipt of any dividends, and (b) do
not commit to and are under no obligation to structure the terms of the Award or
any aspect of the PBRSUs to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
has become subject to Tax-Related Items in more than one jurisdiction,
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy the Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer (or their respective
agents), at their discretion and pursuant to such procedures as they may specify
from time to time, to satisfy the obligations with regard to the Tax-Related
Items by one or a combination of the following:
(i)
withholding a net number of otherwise issuable vested Shares having a then
current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Company and/or the Employer pursuant to the terms
and conditions of the Plan or other applicable withholding rates; and/or



(ii)
arranging for the Company-designated broker to sell on the market a portion of
the otherwise issuable vested Shares that have an aggregate market value
sufficient to pay the Tax-Related Items (a “Sell to Cover”), on Participant’s
behalf and at Participant’s direction pursuant to this authorization; and/or



(iii)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; and/or



(iv)
requiring Participant to make a payment in cash (or cash equivalent) to the
Company or the Employer;



provided, however, that if Participant is an executive officer, within the
meaning of Section 16 of the Exchange Act, then the obligations with regard to
the Tax-Related Items shall be satisfied by withholding a net number of
otherwise issuable vested Shares upon the relevant taxable or tax withholding
event, as applicable, as described in clause (i) above, unless the use of such
withholding method would result in adverse consequences under applicable tax or
securities law or accounting principles, in which case the obligations with
regard to the Tax-Related Items shall be satisfied by the method described in
clause (ii) above.
No fractional Shares will be sold to cover or withheld to cover Tax-Related
Items. The Company may withhold or account for Tax-Related Items by considering
maximum applicable rates in which case Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent
amount in Shares. If the obligation for Tax-Related Items is satisfied by
withholding a number of Shares as described in (ii) above, for tax purposes
Participant will be deemed to have been issued the full number of Shares subject
to the vested PBRSUs, notwithstanding that a number of Shares are held back
solely for the purpose of paying the Tax-Related Items. The Company may refuse
to issue or deliver the Shares or refuse to deliver the proceeds of the sale of
Shares if Participant fails to comply with Participant’s obligations in
connection with the Tax-Related Items.


4.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued and recorded on the records of the Company or its transfer
agents or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.


5.Conditions to Issuance of Certificates. Notwithstanding any other provision of
this Agreement, the Company shall not be required to issue or deliver any
certificate or certificates for any Shares (or make any book


A-2

--------------------------------------------------------------------------------


Exhibit 10.01


entries representing Shares) prior to the fulfillment of all of the following
conditions: (a) the admission of the Shares to listing on all stock exchanges on
which such Shares are then listed, (b) the completion of any registration or
other qualification of the Shares under any U.S. state or federal or non-U.S.
law or under rulings or regulations of the U.S. Securities and Exchange
Commission or other governmental regulatory body (including any applicable
non-U.S. governmental regulatory body), which the Company shall, in its sole and
absolute discretion, deem necessary and advisable, (c) the obtaining of any
approval or other clearance from any U.S. state or federal or non-U.S.
governmental agency that the Company shall, in its absolute discretion,
determine to be necessary or advisable and (d) the lapse of any such reasonable
period of time following the date the PBRSUs vest as the Company may from time
to time establish for reasons of administrative convenience.


6.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.


7.Award Not Transferable. This Award and the rights and privileges conferred
hereby will not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this Award, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this Award and the rights and privileges
conferred hereby immediately will become null and void.


8.Nature of Grant. In accepting the Award, Participant acknowledges, understands
and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended or terminated by the Company at any
time, to the extent permitted by the Plan;
(b)the grant of the PBRSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of PBRSUs, or benefits in
lieu of PBRSUs, even if PBRSUs have been granted in the past;
(c)all decisions with respect to future grants of PBRSUs, if any, will be at the
sole discretion of the Company;
(d)Participant is voluntarily participating in the Plan;
(e)the grant of the PBRSUs and Participant’s participation in the Plan shall not
create a right to employment or service or be interpreted as forming an
employment or service contract with the Company, the Employer or any Subsidiary
and shall not interfere with the ability of the Company, the Employer or any
Subsidiary to terminate Participant’s employment or service relationship (if
any);
(f)the PBRSUs and any Shares subject to the PBRSUs are not intended to replace
any pension rights or compensation;
(g)the PBRSUs and any Shares subject to the PBRSUs, and the income and value of
the same, are not part of normal or expected compensation or salary for purposes
of calculating any severance, resignation, termination, redundancy, dismissal,
end of service payments, bonuses, long-service awards, holiday pay, pension or
retirement or welfare benefits or similar mandatory payments;
(h)the future value of the Shares subject to the PBRSUs is unknown,
indeterminable and cannot be predicted with certainty;
(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the PBRSUs resulting from Participant ceasing to provide services
to the Company, the Employer or any Subsidiary (for any reason whatsoever and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or providing services or the terms of
Participant’s employment agreement or service contract, if any) and in
consideration of the grant of the PBRSUs to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, the Employer or any Subsidiary, waives his or her ability, if any,
to bring any such claim, and releases the Company, the Employer and any
Subsidiary from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claims;




A-3

--------------------------------------------------------------------------------


Exhibit 10.01




(j)Termination of Service.


i.
in the event of Participant’s Termination of Service (whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where
Participant is employed or providing services or the terms of Participant’s
employment agreement or service contract, if any), unless otherwise determined
by the Company, Participant’s right to vest in the PBRSUs, if any, will
terminate effective as of the date that Participant is no longer actively
providing services and will not be extended by any notice period (e.g., active
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where Participant is employed or providing services or the terms of
Participant’s employment agreement or service contract, if any); the Committee
shall have the exclusive discretion to determine when Participant is no longer
actively providing services for purposes of the PBRSUs;



ii.
notwithstanding anything to the contrary in Section 8(j)(i) above, and subject
to Section 16 hereof, in the event that Participant’s Termination of Service is
as a result of Participant’s Retirement, the unvested PBRSUs awarded by this
Agreement and the Grant Notice shall not be forfeited upon such Termination of
Service; following the end of the Performance Period, the number of PBRSUs
earned shall be determined as follows: first, the Committee shall determine the
number of PBRSUs earned based on actual achievement of the Performance Goals
following the end of the Performance Period; and second, the number of PBRSUs so
obtained shall be multiplied by a fraction, the numerator of which is the total
number of full months elapsed from the first day of the Performance Period to
the date of the Participant’s Termination of Service and the denominator of
which is the total number of months in the Performance Period. Such number of
PBRSUs shall then be settled in accordance with Section 2 hereof. For purposes
of this paragraph, Retirement shall be defined as the voluntary Termination of
Service by the Participant, other than as a result of the Participant’s death or
Disability, at a time when the Participant has (i) attained at least 60 years of
age and (ii) completed at least five Years of Service. Years of Service is
defined as continuous years working for the Company, inclusive of those meeting
the requirements of the Company’s Bridging of Service Policy as well as the
years worked by Participant for eBay Inc. (“eBay”) prior to the separation of
eBay and the Company. Years of Service begins when the Participant is hired or
acquired by the Company. Notwithstanding the foregoing, the Committee may
establish such other criteria governing the occurrence of a Retirement for
purposes of the Plan and this Agreement, in its sole discretion; and



(k)neither the Company, the Employer nor any Subsidiary will be liable for any
foreign exchange rate fluctuation between Participant’s local currency and the
United States dollar that may affect the value of the PBRSUs or any amounts due
to Participant pursuant to the vesting of the PBRSUs or the subsequent sale of
any Shares acquired under the Plan.


9.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
participation in the Plan, or Participant’s acquisition or sale of Shares.
Participant is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.


10.Insider Trading Restrictions/Market Abuse Laws.  Participant acknowledges
that he or she is subject to any applicable Company insider trading policy. In
addition, depending on his or her country of residence, Participant may be
subject to additional insider trading restrictions and/or market abuse laws,
which may affect his or her ability to acquire or sell Shares or rights to
Shares (e.g., PBRSUs) under the Plan during such times as Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in Participant's country).  Any restrictions


A-4

--------------------------------------------------------------------------------


Exhibit 10.01


under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy.  Participant acknowledges that it is Participant’s responsibility to
comply with any applicable Company insider trading policy and any additional
restrictions that may apply due to local insider trading restrictions or market
abuse laws. Participant is advised to speak to his or her personal legal advisor
regarding any applicable local insider trading restrictions or market abuse
laws.


11.Data Privacy. Participant hereby voluntarily consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other PBRSU grant materials by and among, as
applicable, the Employer, the Company and any Subsidiary for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.
Participant understands that the Company, the Employer and any Subsidiary may
hold certain personal information about Participant, including, but not limited
to, Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all PBRSUs or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Personal Data”).
Participant understands that Personal Data will be transferred to E*Trade
Corporate Financial Services, Inc. and/or its affiliates or such other stock
plan service provider as may be selected by the Company in the future (the “Plan
Service Provider”), which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of Personal Data may be located in the United States or elsewhere,
and that the recipient’s country may have different data privacy laws and
protections than Participant’s country. Participant authorizes the Company, the
Plan Service Provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Personal Data,
in electronic or other form, for the purpose of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
of such Personal Data as may be required to a broker or other third party with
whom Participant may elect to deposit any Shares received upon vesting of the
PBRSUs. Participant understands that he or she may request a list with the names
and addresses of any potential recipients of Personal Data by contacting
Participant’s regional human resources (“MyHR”) representative. Participant
understands that Personal Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands that he or she may, at any time, request access to
Personal Data, request additional information about the storage and processing
of Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her MyHR representative. Further, Participant understands that
Participant is providing the consents herein on a purely voluntary basis. If
Participant does not consent, or if Participant later seeks to revoke his or her
consent, Participant’s employment status or service with the Employer will not
be adversely affected; the only consequence of refusing or withdrawing consent
is that the Company would not be able to grant PBRSUs or other equity awards to
Participant or administer or maintain such awards. Therefore, Participant
understands that refusal or withdrawal of consent may affect Participant’s
ability to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her MyHR representative.


12.Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to the PBRSUs or any future
PBRSUs granted under the Plan by electronic means or request Participant’s
consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.


13.Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.




A-5

--------------------------------------------------------------------------------


Exhibit 10.01


14.Governing Law and Choice of Venue. The laws of the State of Delaware shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of the Grant Notice (including this Agreement and the special
provisions for Participants outside the U.S. attached to the Grant Notice as
Exhibit B), regardless of the law that might be applied under such state’s
conflict of laws principles.
For purposes of litigating any dispute that arises directly or indirectly in
respect of this Award, the parties hereby submit to and consent to the
jurisdiction of the State of California and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this grant is made and/or to be performed.


15.Conformity to U.S. Securities Laws. Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the U.S. Securities and Exchange
Commission, including without limitation Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Award is granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.


16.Award Subject to Clawback. The Award and any cash payment or Shares delivered
pursuant to the Award are subject to forfeiture, recovery by the Company or
other action pursuant to any clawback or recoupment policy which the Company may
adopt from time to time, including without limitation any such policy which the
Company may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.


17.Amendment, Modification and Termination. To the extent permitted by the Plan,
the Grant Notice (including this Agreement and Exhibit B) may be wholly or
partially amended or otherwise modified or terminated at any time or from time
to time by the Committee or the Board, provided, that, except as may otherwise
be provided by the Plan, no amendment, modification or termination of this
Agreement shall adversely effect the Award in any material way without the prior
written consent of Participant.


18.Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the post by certified mail, or its non-U.S. equivalent, with postage and fees
prepaid, addressed to Participant at his or her address shown in the Company
records, and to the Company at its principal executive office.


19.Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, and to the extent permissible under
local law, this Agreement shall be binding upon Participant and his or her
heirs, executors, administrators, successors and assigns.


20.Compliance in Form and Operation. This Agreement and the PBRSUs are intended
to comply with Section 409A of the Code and the Treasury Regulations thereunder
(“Section 409A”) and shall be interpreted in a manner consistent with that
intention, to the extent Participant is or becomes subject to U.S. federal
income taxation. Notwithstanding any other provisions of this Agreement or the
Grant Notice, the Company reserves the right, to the extent the Company deems
necessary or advisable, if Participant is or becomes subject to U.S. federal
income taxation, and without any obligation to do so or to indemnify Participant
for any failure to do so, to unilaterally amend the Plan and/or this Agreement
to ensure that all PBRSUs are awarded in a manner that qualifies for exemption
from or complies with Section 409A, provided, however, that the Company makes no
representation that the PBRSUs will comply with or be exempt from Section 409A
and makes no undertaking to preclude Section 409A from applying to the PBRSUs.


21.Exhibit B. The Award shall be subject to any special provisions set forth in
Exhibit B of the Grant Notice for Participant’s country, if any. If Participant
relocates to one of the countries included in Exhibit B of the Grant Notice
prior to the Vesting Date or while holding Shares issued upon vesting of the
PBRSUs, the special provisions


A-6

--------------------------------------------------------------------------------


Exhibit 10.01


for such country shall apply to Participant, to the extent the Company
determines that the application of such provisions is advisable or necessary for
legal or administrative reasons. Exhibit B of the Grant Notice constitutes part
of this Agreement.


22.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the PBRSUs and on any Shares issued upon vesting of the
PBRSUs, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


23.Entire Agreement: Severability. The Plan and the Grant Notice (including
Exhibit B) are incorporated herein by reference. The Plan and the Grant Notice
(including this Agreement and Exhibit B) constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof. If any provision of the Plan or the
Grant Notice (including this Agreement and Exhibit B) is determined to be
illegal or unenforceable, then such provision will be enforced to the maximum
extent possible and the other provisions will remain fully effective and
enforceable.


24.Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant.


* * * * *




A-7